On December 14, 1938, appellee filed in the Circuit Court of Dade County, Florida, a petition for temporary alimony, court costs and attorney's fees as provided by Section 4988, C. G. L. On December 19, 1938, a hearing was had and the lower court ordered the defendant below to pay to the plaintiff the sum of $100.00 as temporary alimony and postponed the hearing on the matter of attorney fees until a later date.
The defendant below, through counsel, filed an answer to the petition and simultaneously therewith filed a motion to dismiss the petition on various grounds or reasons. The petitioner below brought to the attention of the court on January 31, 1939, the fact that the defendant had not complied with the previous order of the court made December 19, 1938, decreeing the payment of alimony, and a second hearing was held on February 2, 1939, when the court ordered the defendant to pay the petitioner the sum of $15.00 on February 2, 1939; $15.00 on February 9, 1939, and the sum of $20.00 on February 16, 1939. The cause was referred to a master with directions to take the testimony *Page 811 
of the respective parties and report the same, with his findings, to the court.
The record shows that the defendant, through counsel, propounded interrogatories to the plaintiff, and objections thereto were filed. On March 3, 1939, plaintiff filed a petition for additional temporary alimony, court costs and attorneys fees under Section 4988, C. G. L, and a supplemental bill not connected with divorce, containing subject matter occurring since the filing of the previous petition, and the same was by the court allowed and on hearing dated April 3, 1939, granted an order allowing additional temporary alimony of $15.00 per week and the sum of $50.00 as temporary attorney fees. An appeal was taken from the order dated April 3, 1939, a supersedeas order obtained and bond given, and the case is here for review on appeal.
We have carefully considered the entire record, the briefs and authorities cited by the respective parties and we think there was a substantial compliance with Section 4988 C. G. L., and that the lower court did not err in holding that said petitions stated a cause of action. There is no error in the record.
The order or decree appealed from is hereby affirmed.
WHITFIELD, P. J., and BROWN, J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 812